                                  1
                                                                   UNITED STATES DISTRICT COURT
                                  2                               CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                                                                                           AUG 16, 2019
                                  4
                                                                                                               BH
                                  5       Gurjit Singh,

                                  6                                Plaintiff,       5:19-cv-01461 VAP (ADSx)
                                  7                       v.
                                                                                        ORDER TO SHOW CAUSE WHY
                                  8       U.S. Department Homeland                     TEMPORARY RETRAINING ORDER
                                             Security et al.,                            SHOULD NOT BE GRANTED
                                  9

                                 10                             Defendants.
Central District of California
United States District Court




                                 11

                                 12

                                 13
                                            On August 6, 2019, Petitioner Gurjit Singh (“Petitioner”) filed a Petition
                                 14
                                      for Writ of Habeas Corpus and “Emergency” Temporary Restraining Order
                                 15
                                      (“Petition”) in this Court. (Doc. No. 1.) The Petition states that Mr. Singh
                                 16
                                      entered the United States on November 13, 2018, immediately requested
                                 17
                                      asylum, and was placed into detention, where he remains. (Id.) On
                                 18
                                      December 7, 2018, a United States Citizenship and Immigration Services
                                 19
                                      Asylum Officer determined that Petitioner had no credible fear of
                                 20
                                      persecution or torture. (Id. at 5.) Petitioner sought review before an
                                 21
                                      Immigration Judge, who upheld the officer’s finding on December 19, 2018.
                                 22
                                      (Id.) On June 17, 2019, Petitioner’s Motion to Reopen the Immigration
                                 23
                                      Court’s credible fear review was denied for want of jurisdiction. (Id. at 6.)
                                 24

                                 25         Petitioner now seeks habeas review of the Immigration Court’s ruling,
                                 26   as well as an order enjoining Respondents United States Department of



                                                                                1
                                  1   Homeland Security, United States Immigration and Customs Enforcement,
                                  2   Timothy S. Robbins, and William Barr, (“Respondents”) from removing him
                                  3   from the United States. (Doc. No. 1.)
                                  4
                                            Respondents were served with a copy of the Petition on August 12,
                                  5
                                      2019, (Doc. No. 3), but have yet to respond. The Court therefore ORDERS
                                  6
                                      Respondents to SHOW CAUSE IN WRITING, no later than August 21,
                                  7
                                      2019, why Petitioner’s request for a temporary restraining order, pending
                                  8
                                      resolution of the Petition, should not be granted.
                                  9

                                 10
Central District of California




                                            IT IS SO ORDERED.
United States District Court




                                 11

                                 12
                                      Dated:     8/16/19
                                 13
                                                                                         Virginia A. Phillips
                                 14                                               Chief United States District Judge

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26




                                                                              2
